Citation Nr: 1040285	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-00 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for service 
connected degenerative disc disease of the lumbar spine with 
spondylolisthesis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to December 
1977 and October 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA treatment notes associated with the claims file are limited to 
treatment through November 2007.  The RO/AMC must ensure that all 
VA treatment records following November 2007 are associated with 
the claims file.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  
For this reason, the Board has no discretion and must remand this 
claim.

The most recent VA spine examination occurred on October 2007.  
In July 2008, the Veteran reported that his back disability 
continued to increase in severity.  His wife also asserted that 
another VA examination is necessary to accurately determine the 
present severity of her husband's disability.  As such, VA is 
required to afford him a contemporaneous VA examination to assess 
the current nature, extent and severity of his low back 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, for 
this reason as well, the Board has no discretion and must remand 
this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records for the 
Veteran occurring after November 2007.  Also, 
determine if the Veteran has received non-VA 
medical treatment for back pain that is not 
included in the current record.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  The 
RO/AMC should then obtain these records and 
associate them with the claims folder.

2.  After associating all outstanding records 
with the claims folder, schedule the Veteran 
for an appropriate VA examination to 
determine the nature, extent, frequency and 
severity of any orthopedic and neurologic 
impairment related to the Veteran's back 
disability.  The claims folder should be made 
available to and reviewed by the examiner.

The examiner should identify all back 
orthopedic pathology found to be present.  The 
examiner should conduct all indicated tests 
and studies, to include range of motion 
studies expressed in degrees and in relation 
to normal range of motion, and should describe 
any pain, weakened movement, excess 
fatigability, and incoordination present.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of the 
Veteran's back.  
   
In addition, if possible, the examiner should 
state whether the back disability has been 
productive of any incapacitating episodes, 
which are defined as periods of acute signs 
and symptoms that require bed rest prescribed 
by a physician or treatment by a physician, 
and if so, the frequency and duration of those 
episodes.  

Further, the examiner should also discuss the 
nature and severity of his right or left-sided 
radiculopathy or neuropathy.  The examiner 
must also state whether the Veteran has bowel 
or bladder problems related to his back 
disability.

The examiner should also comment on the impact 
of the Veteran's back disability on his 
employability.  All findings and conclusions 
should be set forth in a legible report.

3.  Then readjudicate the claim in light of 
all pertinent evidence and legal authority. 
If any benefit sought on appeal remains 
denied, the RO should furnish to the Veteran 
and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period to respond.  
Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

